DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Interview held on 8/11/2021:
Claims 1, 3 – 14, and 16 – 20 are pending
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gabrielle Gelozin (Reg. No. 78904) on 8/11/2021. See attached Interview Summary for details.
The application has been amended as follows: 
Claim 1: (currently amended) A power supply fault monitoring system configured to monitor for repetitive faulting of a power supply or a sufficiently long power supply fault and to inhibit the power supply if repetitive faulting or a sufficiently long fault is detected
	an input voltage monitor module configured to monitor input voltage to the power supply and output an input voltage status signal;
	an output voltage monitor module configured to monitor output voltage from the power supply and configured to output an output voltage status signal; and
	a fault monitor module operatively connected to the input voltage monitor module and the output voltage monitor module to receive the input voltage status signal and the output voltage status signal, wherein the fault monitor module is configured to: 
                            detect repetitive faulting or a sufficiently long fault based on the input voltage status signal and the output voltage status signal; and 
                             output a power supply inhibit signal to inhibit the power supply if repetitive faulting or a sufficiently long fault is detected.
Claim 2:  (canceled)
Claim 3:  (currently amended) The system of [[claim 2]]claim 1, wherein the fault monitor module includes a first logic module operatively connected to the input voltage monitor module and the output voltage monitor module to receive the input voltage status signal and the output voltage status signal therefrom, and to output an error state if the input voltage status signal and the output voltage status signal indicate that the input voltage is present but the output voltage is not present or not at an expected value.
Claim 14:  (currently amended) A power supply system, comprising:
	a power supply; and
	a power supply fault monitoring system configured to monitor for repetitive faulting of a power supply or a sufficiently long power supply fault and to inhibit the power supply if repetitive faulting or a sufficiently long fault is detected,
	wherein the power supply fault monitoring system further includes:
                             an input voltage monitor module configured to monitor input voltage to the power supply and output an input voltage status signal;
                            an output voltage monitor module configured to monitor output voltage from the power supply and configured to output an output voltage status signal; and
                           a fault monitor module operatively connected to the input voltage monitor module and the output voltage monitor module to receive the input voltage status signal and the output voltage status signal, wherein the fault monitor module is configured to: 
                             detect repetitive faulting or a sufficiently long fault based on the input voltage status signal and the output voltage status signal; and 
                             output a power supply inhibit signal to inhibit the power supply if repetitive faulting or a sufficiently long fault is detected.
Claim 15:  (canceled)
Claim 16:  (currently amended) The system of [[claim 15]]claim 14, wherein the fault monitor module includes a first logic module operatively connected to the input voltage monitor module and the output voltage monitor module to receive the input voltage status signal and the output voltage status signal therefrom, and to output an error state if the input voltage status signal and the output voltage status signal indicate that the input voltage is present but the output voltage is not present or not at an expected value.
Claim 19: (currently amended) A method, comprising:
	monitoring an input voltage and an output voltage of a power supply for repetitive [[output voltage]] faulting or a sufficiently long [[output voltage]] fault; and
	inhibiting the power supply if repetitive [[output voltage]] faulting or a sufficiently long [[output voltage]] fault is detected.

Allowable Subject Matter
Claims 1, 3 – 14, and 16 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation of claim 2 in combination with all other claimed limitations of claim 1.
Regarding Claims 3 – 13, the claims are allowed as they further limit allowed claim 1.
Claim 14, the prior art of record does not teach claimed limitation of claim 15 in combination with all other claimed limitations of claim 14.
Regarding Claims 16 – 18, the claims are allowed as they further limit allowed claim 14.
Regarding Claim 19, the prior art of record does not teach claimed limitation “monitoring an input voltage and an output voltage of a power supply for repetitive faulting or a sufficiently long fault; and inhibiting the power supply if repetitive faulting or a sufficiently long fault is detected” in combination with all other claimed limitations of claim 19.
Regarding Claim 20, the claim is allowed as it further limit allowed claim 19.
The closest references are found based on the updated search:
Schweitzer, III et al. (US 2020/0350760 A1) discloses a system configured to detect a fault in a multiple-phase electric power delivery system, comprising: a data acquisition subsystem configured to receive a plurality of representations of electrical conditions of each phase associated with at least a portion of the multiple-phase electric power delivery system (see claim 1).
Zhang et al. (US 2018/0313887 A1) suggests a direct current (DC) fault arc detection method, comprising the following steps: step 1: performing sampling, filtering and fast Fourier transform (FFT) on an input current of a high frequency power electronics converter, to obtain an amplitude-frequency characteristic curve of a current high frequency component; and step 2: selecting, from the amplitude-frequency characteristic curve, at least one frequency band comprising a switching frequency or a multiple frequency (see claim 1).
Mirjafari et al. (US 8,233,974 B2) teaches a power supply unit (PSU) having multiple MCUs and corresponding sub-systems, and an ORing device that blocks current flowing into the 
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 14, and 19, therefore claims 1, 3 – 14, and 16 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/14/2021